Citation Nr: 0033690	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-09 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had military service from June 1958 to January 
1959 and from September 1968 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied, inter alia, service 
connection for fibromyalgia, hypertension, and diabetes as 
secondary to the veteran's service-connected arthritis of the 
cervical spine.  The veteran filed a timely notice of 
disagreement in March 1999 as to these issues only.  The RO 
issued a statement of the case in April 1999.  Thereafter, 
the VA Form 9 dated in May 1999 limited the appeal to service 
connection for fibromyalgia.  Thus, this appeal is limited to 
the issue as listed on the title page.  

The veteran reported on the same VA Form 9 that he sought to 
appeal service connection for arthritis.  He asserts that due 
to an automobile accident in 1972, he sustained multiple 
injuries.  Because of those injuries, he is filled with 
arthritis.  The Board observes that an increased rating for a 
neck injury with arthritis of C3 and C6 evaluated as 10 
percent disabling was denied in March 1998.  The veteran did 
not file a timely notice of disagreement regarding that 
claim.  Therefore, to the extent the veteran may be 
challenging that rating, that claim is not properly before 
the Board.  See 38 U.S.C.A. § 7105(c) (West 1991).  Since it 
is unclear as to whether the veteran is seeking to reopen the 
above claim or to establish service connection for multiple 
joint arthritis, the claim is referred to the RO for 
clarification.  See Suttman v. Brown, 5 Vet. App. 127, 132 
(1993).  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

The law now provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).

At the outset, the Board notes that service connection is in 
effect for myofascial low back strain rated as 20 percent 
disabling, chondromalacia of the left knee rated as 20 
percent disabling, headaches rated as 10 percent disabling, a 
neck injury with arthritis at C3 and C6 rated as 10 percent 
disabling, gastroesophageal reflux with antral gastritis 
rated as 10 percent disabling, injury to the right lacrimal 
gland rated as 10 percent disabling, as well as sinusitis and 
cyst of the right antrum, laceration of the right upper 
eyelid, and pruritus ani each rated as noncompensably 
disabling.  The combined disability evaluation is 60 percent.  

The veteran is presently service-connected for several 
musculoskeletal conditions.  He has asserted that his 
symptoms of pain have intensified since service and were 
exacerbated by a motor vehicle accident in 1996.  There are 
no treatment records contemporaneous to the 1996 accident in 
evidence; in a statement to his Senator dated in October 1999 
he reported that he had been taken to the VA Medical Center 
for treatment on the day of the accident, July 26, 1996.  
These records may be material to the outcome of the veteran's 
claim.  The veteran testified that Dr. Schupp reviewed his 
military and VA records and concluded that he had had the 
condition since the accident [in service].  Dr. Schupp's 
treatment records or report of consult are not of record and 
should be obtained prior to the final adjudication of this 
claim.  See Counts v. Brown, 6 Vet. App. 473, 476 (1994).  

Next, the Board observes that the records from the Salt Lake 
City VA dated from October 1996 to January 1998 fail to 
distinguish those symptoms attributed to the service-
connected disabilities from those attributed to the 
fibromyalgia.  The Board also observes that Dr. Raub reported 
in March 1999 that the fibromyalgia may have existed prior to 
the 1996 motor vehicle accident and that the veteran may have 
had a predisposition to developing fibromyalgia after the 
automobile accident in 1996 since he already had chronic pain 
problems with regards to neck, thoracic, low back, and 
extremity pain.  Since the Board may not rely upon its own 
unsubstantiated medical opinion, additional medical inquiry 
is necessary in order for the Board to conduct a 
comprehensive analysis of the veteran's claim for entitlement 
to service connection for fibromyalgia.  See Allday v. Brown, 
7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 495 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board is of the opinion that an opinion as to etiology is 
required to determine the nature and extent of the 
fibromyalgia as distinguished, if possible, from the pain 
symptomatology attributed to the service-connected myofascial 
low back strain, chondromalacia of the left knee, and 
arthritis of C3 and C6 prior to and after the 1996 motor 
vehicle accident.  See 38 C.F.R. § 4.70 (1999); Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  

Finally, the veteran has reported that he was examined for 
purposes of Social Security benefits; any Social Security 
Administration (SSA) records pertaining to disability 
benefits should be obtained.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1. The RO should obtain up-to-date 
treatment records pertaining to the 
veteran from the VA Medical Center in 
Salt Lake City.  Records of treatment 
on July 26, 1996, should also be 
obtained.

2. With any necessary authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims 
file any treatment records from Dr. 
Schupp from 1997.  The RO should also 
request records pertaining to any 
disability claim or award to the 
veteran of SSA disability benefits.

All records received in response to 
the above inquiries should be 
associated with the claims folder. In 
the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  To the 
extent that there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The appellant and his representative 
should also be informed of any 
negative results. 38 C.F.R. 3.159 
(2000).

3. Then, the veteran should be afforded a 
VA orthopedic/rheumatology examination 
to determine the nature and extent of 
any chronic pain and/or fibromyalgia 
present.  Any studies or testing 
required to evaluate the status of the 
veteran's chronic pain and/or 
fibromyalgia should be performed.  The 
claims folder MUST be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to:  

(a) Comment on the status of the 
veteran's service-connected myofascial 
low back strain, chondromalacia of the 
left knee, and the neck injury with 
arthritis of C3 and C6; 

(b) If possible, distinguish any 
symptoms that may be attributed to the 
fibromyalgia; 

(c) After a review of the service 
medical records, VA clinical records, 
the private statement of Dr. Raub, the 
article "Debate over Fibromyalgia" as 
well as any records received pursuant 
to the above remand instructions, the 
examiner is asked to opine whether it 
is at least as likely as not that the 
currently diagnosed fibromyalgia had 
its onset in service; and, 

(d) In the alternative, is it at least 
as likely as not that the fibromyalgia 
is causally related to the 1972 motor 
vehicle accident in service or any 
service-connected disabilities.  

(e) Express an opinion as to whether 
or not any fibromyalgia found has 
worsened, or been aggravated, due to 
service-connected disability/ies.

The rationale for all opinions 
expressed should be based on the 
evidence of record.  

4. Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the issue of entitlement 
to service connection for 
fibromyalgia.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case containing the evidence and 
the law and regulations pertinent to 
his claim and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-

8.45 and 38.02-38.03.



		
	Holly E. Moehlmann
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




